Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 1 of 8




               EXHIBIT A
                            Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 2 of 8
(Page 23   of   29)




                                      TERMS AND CONDITIONS OF EMPLOYMENT WITH
                                               Major, Lindsey &Africa, LLC



                      The following are the terms and conditions of your employment with Major, Lindsey
                      &Africa, LLC, including all of its affiliates and subsidiaries (collectively referred to as
                      "MLA").

                      (1)    Benefits: You may be entitled to receive benefits in accordance with the terms
                      and conditions of the governing plan documents. MLA in its sole and absolute discretion
                      may modify or terminate any benefit at any time.

                      (2)     Adherence to Policy: You are expected to adhere to the policies and practices of
                      MLA in all areas of your employment, including the attached Vision, Mission and Values
                      adopted by MLA. You are also expected to adhere to the policies and procedures of
                      MLA regarding reimbursement for reasonable business travel and client entertainment
                      expenses. In order to receive reimbursement, you must submit regular expense reports
                      and original receipts annotated with the description of the event, the people involved, and
                      their organizational affiliations.

                      (3)      Represe11tatio11s a11d Wt1rranties: You represent and warrant that:

                            a) Your employment by MLA and the perfonnance of your duties as Managing
                               Director does not violate or contravene the terms of any valid agreement,
                               obligation, law or decree to which you are a party or by which you are bound.

                            b) Your employment by MLA and the perfonnance of your duties does not involve the
                               use or disclosure of any trade secrets or other proprietary or confidential infonnation
                               from any previous employer or other third-party.

                            c) Prior to your joining MLA, you did not pre-sell or otherwise improperly attempt to
                               induce any client or candidate of any previous employer to follow you to MLA.

                            d) You agree to indemnify and hold hannless MLA, its at1iliates, and their
                               respective Members, employees, and representatives (collectively the "MLA
                               Parties"), for and from any and all liability, including costs and attorneys' fees,
                               arising or resulting from any judgment against the MLA Parties resulting from
                               your breach of any of the representations and warranties contained in this
                               paragraph entitled "Representations and Warranties."

                      (4)      Co11fide1ttiality:

                            a) You agree that the covenants set forth herein will not preclude you from engaging in
                               any lawful profession, trade, or business or from being gainfully employed following
                               the tennination of your employment with MLA. You acknowledge and agree that


                      MDT&C2007                                                                                   I of8
                        Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 3 of 8
(Page 24   of   2S)




                           the restrictive covenants herein have been specifically negotiated, are reasonable in
                           all respects, and may be enforced by specific perfonnance or otherwise. You agree
                           that because your position with MLA places you in a position of trust and confidence
                           and affords you access to trade sectets and other confidential and proprietary
                           infonnation ofMLA and its candidates and clients, and that the intent of this section
                           is to preserve and protect MLA' s confidential infonnation, trade secrets, and
                           intellectual property, and that of its candid ates and clients.

                        b) You are free to leave the employmentofMLA at any time. You may not,
                           however, use in any fashion any Confidential Information, including, but not
                           limited to, the infon11ation described herein that you have learned or otherwise
                           acquired during your employment with MLA, in any manner whatsoever, which
                           specifically includes using such information to compete, either directly or
                           indirectly, with MLA after leaving MLA's employment.

                        c) You agree to honor, observe and conform to the terms and conditions of all
                           contracts executed by MLA, including, but not limited to, confidentiality
                           agreements and/or understandings, which you have knowledge of, access to, or
                           otherwise have been made aware.

                        d) At the conclusion of your employment, you agree to execute a "Tenns and
                           Conditions of Employment- Termination Certification" in the fonn attached
                           hereto as Exhibit A.

                        e) You agree that during your employment with MLA and thereafter, you will
                           strictly maintain the confidentiality of all confidential information to which you
                           may be exposed during your employment with MLA ("Confidential
                           Information11). You specifically agree that you will not download or in any other
                           way copy any portion of the MLA database or any infonnation therein or any
                           other materials drafted by MLA not available to the public. Confidential
                           Information includes, but is not limite<! to, the following:

                           (1) Information about MLA: infonnation provided to you by MLA that is not
                               otherwise available in the public domain, including but not limited to, MLA's
                               strategy or plans, financial information, fee structures and commission
                               information;

                           (2) Information about MLA Clients: all non-public, confidential information
                               concerning MLA clients, including but not limited to client names not
                               generally known in the industry, names of client contacts and related contact
                               infonnation, contracts, proposals, policies, client financial information, client
                               administration, current or anticipated personnel needs, performance of client's
                               employees, and all other non-public information; and

                           (3) lnfonnation about MLA Candidates: all non-public, confidential infonnation
                               concerning MLA candldates, including but not limited to candidates' names,
                               social security number, non-public background and contact information,

                      MDT&C2007                                                                            2 of8
                         Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 4 of 8
(Page 25   of   29)




                                   career history, desire to explore career opportunities, willingness to talk with
                                   another potential employer, and other non-public information about the
                                   candidate.

                         f) MLA realizes that some of this Confidential Infom1ation regarding candidates and
                            clients cannot be returned to MLA because it is infonnation contained in your
                            memo1y. Nonetheless, information that is in your memory is subject to the same
                            nondisclosure requirements stated herein, if it is non-public, confidential
                            infonnation you learned during your employment at MLA.

                      (5)      Non-Compete Covenant: You agree that during your employment with MLA
                      and upon the termination of your employment for any reason for a period of one (1) year
                      thereafter, you shall not directly or indirectly engage in or prepare to engage in, or be
                      employed by, any business that is engaging in or preparing to engage in any aspect of
                      MLA's Business in which you perfonned work during the two (2) year period preceding
                      your termination of employment, within a radius of fifty (50) miJes of the office in which
                      you worked at the time your employment tenninated or any other office in which you
                      worked during the two (2) years preceding tennination of employment, or as much
                      geographic territory as a court of competent jurisdiction deems reasonable. The
                      prohibitions contained in this Paragraph shall extend to (i) activities undertaken by you
                      directly on your own behalf, and to (ii) activities undertaken by you indirectly through
                      any individual, corporation or entity which undertakes such prohibited activities with
                      your assistance and in or with respect to which you as an owner, officer, director, trustee,
                      shareholder, creditor, employee, agent, partner or consultant or participate in some other
                      capacity. "MLA Business" means the business of providing legal search, employment
                      consi.1lting and recruiting services relating to the permanent placement of attorneys into
                      law firms and corporations and other lines of business MLA may engage in, enter, or
                      prepare to enter during your employment. This provision shall not restrict you from
                      owing a passive investment interest of less than 5% of the outstanding equity ownership
                      or share in an organization represented by securities publicly traded on a recognized
                      national securities exchange.

                      (6)     Non-solicitatin11 Cove11a11t: You agree that during your employment with MLA
                      and upon the tem1ination of your employment for any reason, you shall not, directly or
                      indirectly, for a period of one (1) year thereafter:

                             (a)       Approach, contact, solicit or induce any employee of MLA:

                                       (i)     to provide services to any individual, corporation or entity whose
                                               business is competitive with MLA, or

                                       (ii)    to leave the employ ofMLA; or

                             (b)       Approach, contact, solicit or induce any individual, corporation or other
                                       entity which is a client or customer of MLA, about which you obtained
                                       knowledge by reason of your employment by MLA, in an attempt to:


                      MD T&C 2007                                                                               3 ofS
                         Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 5 of 8

(Page 26   of   29)




                                    (i)      enter into any business relationship with a client or customer of
                                             MLA, with which you worked during the two (2) year period
                                             preceding tennination of your employment, if the business
                                             relationship is competitive with any aspect ofMLA's Business, or

                                    (ii)     reduce or eliminate the business such client or customer conducts
                                             with MLA; or

                             (c)    Approach, contact, solicit or induce any person who has been a Candidate
                                    of MLA within the two (2) year period preceding termination of your
                                    employment and about whom you obtained knowledge by reason of your
                                    employment with MLA:

                                     (i)     to cease working for any clients or customers of MLA, or

                                     (ii)    to refrain from beginning work for any clients or customers of
                                             MLA,or

                                     (iii)   to provide services to any individual, corporation or entity whose
                                             business is competitive with MLA's Business.

                      As used in this Article 6, "approach, contact, solicit or induce" shall include any
                      communicatfon with any individual, corporation or entity in which you shall request or
                      suggest, whether explicitly or by implication, that such individual, corporation or entity
                      do any of the prohibited activities. As used in this Article 6, "Candidate" means a
                      person who is listed in the candidate database maintained by MLA, has been placed by
                      MLA, or who MLA is attempting to place with a client or customer, for the purpose of
                      performing services. The prohibitions contained in this Article 6 shall extend to (i)
                      activities undertaken by you directly on your own behalf, and to (ii) activities undertaken
                      by you indirectly through any individual, corporation or entity which undertakes such
                      prohibited activities with your assistance and in or with respect to which you are an
                      owner, officer, director, trustee, shareholder, creditor, employee, agent, partner or
                      consultant or participate in some other capacity.

                      (7)     Departure: Immediately upon giving notice of the termination of your
                      employment with MLA or notice of your departure for any reason, you will provide your
                      Regional Manager with a list of all work in progress, including all candidates who have
                      been submitted to clients in the past three (3) months and the status of all open searches
                      that you are pointing, including the names of candidates submitted and their status with
                      the client. While you remain employed by MLA after giving notice of termination or
                      departure, you may not continue to work with candidates or clients of MLA to close a
                      placement unless and until you have reached an agreement in writing with your Regional
                      Manager permitting you to do so and providing for a fee specific commission
                      arrangement on any placements closed after your departure. Absent any such




                      MD T&C2007                                                                            4 of8
                         Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 6 of 8

(Page 27   of   29)




                      arrangement in writing and signed by your Regional Manager, all·fees on placements
                      closed after your departure arc governed as set forth in the MLA Search Policy Handbook

                      (8)     Retum ofProperty: Immediately upon termination of your employment with
                      MLA for any reason, or as earlier requested by MLA, you agree to return to MLA all
                      computers and other equipment or devices owned by MLA or any of its affiliates or
                      subsidiaries as well as all candidate and client lists and information, data, emails,
                      correspondence, contact infonnation, contracts, templates, marketing materials, and other
                      documents and property in any fonn, including all copies and excerpts, whether in
                      electronic form, on hard copy or on disk. In the event that during your employment you
                      or MLA have configured any computer you own to access any MLA database or email
                      system, you agree to pennit MLA under your supervision to permanently remove any
                      such infonnation and/or ability to access such information from the computer(s) within
                      24 hours of such tennination.

                      (9)     Intellectual Property: You and MLA agree that your original ideas, inventions,
                      discoveries, photographs, drawings, writings, articles, products, patents, software,
                      computer programs, electronic files, or other tangible items ("Works") are works made
                      for hire as that tennis defined in§ 101 of the U.S. Copyright Act of 1976. You
                      acknowledge and agree that all right, title and interest in and to the copyrights and moral
                      rights in the Works shall be the sole and exclusive property ofMLA and that MLA shall
                      have the right to edit, revise, and adapt the Works and to cause others to make such
                      changes in the Works as MLA, in its sole discretion, deems appropriate. If for any reason
                      any Work would not be considered a work made for hire under applicable law, you do
                      hereby sell, assign, and transfer to tv1LA, its successors and assigns, the entire right, title
                      and interest in and to the copyrights and moral rights in such Work and any registrations
                      and copyright applications relating thereto, and in and to all works based upon, derived
                      from, or incorporating the Work, and in an to all income, royalties, damages, claims and
                      payments now or hereafter due or payable with respect thereto, and in and to all causes of
                      action, either in law or in equity for past, present, or future infringement based on the
                      copyrights, and in and to all corresponding rights throughout the world. By way of
                      example, and without limitation, you acknowledge and agree that regardless of your role
                      in contributing to an article during the term of your employment, all rights, title and
                      interest in and to the copyrights and moral rights to the article belong to MLA.

                      (JO) Nou-Disparagement: You agree that in the event you leave MLA, you shall not
                      make any statement to any third party disparaging MLA. However, if you are required to
                      provide information in response to a government inquiry or provide testimony under oath
                      in response to a lawful subpoena or court order, the party providing such testimony shall
                      not be considered to have violated this agreement.

                       (11) Commissio11 Payment Post Termi11atio11: Payment of commissions following
                      termination will be made as specified in the MLA Search Policy Handbook.

                      (12)  Reaso11able11ess ofCove11ants: You acknowledge and agree that the foregoing
                      covenants are reasonable and necessary to protect the legitimate business interests of


                      MDT&C2007                                                                                 5 of8
                          Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 7 of 8
(!'age 28   of   29)




                       MLA. You further acknowledge and agree that the services to be rendered by you under
                       this agreement are of special character such that MLA cannot be compensated adequately
                       in damages for your breach or threatened breach of any of these covenants and that, as a
                       result, MLA is entitled to temporary, preliminary, and/or pennanent injunctive relief
                       without bond from a court of competent jurisdiction to prevent or curtail any such breach
                       or threatened breach of any of these covenants.
                       (13) Reformation ofCovena11ts: If any covenant in this Letter Agreement is
                       detennined by any court of competent jurisdiction to be unreasonable or unenforceable,
                       in whole or in part, as written, you hereby consent to and affirmatively request that the
                       court refonn the covenant so that it is enforceable to the maximum extent pennitted by
                       law and that the court enforce the covenant as refonned.

                       (14) At Will Employment: You acknowledge and agree that your employment with
                       MLA is "at will," which means that either you or MLA may terminate your employment
                       at any time for any reason with or without cause.

                       (15) Form a11d Method ofNotice: You agree to assist MLA to the best of your ability
                       to transition candidates and clients to other MLA recntiters. Any notice or other
                       communication required or pennitled to be given hereunder shall be written and sent by
                       registered or certified mail or hand delivered at the address set forth below or to any other
                       address of which notice is given. Ifto MLA: MLA Legal, LLC, Attn: President, 7301
                       Parkway Drive, Hanover, MD 21076. If to you: the last address recorded in your
                       personnel file.

                       (16)    Arbitration Agreement: As a condition of employment, all employees must sign
                       the attached Mutual Agreement to Arbitrate Claims (Arbitration Agreement). If you have
                       not previously signed the Arbitration Agreement, its tenns are expressly incorporated into
                       these Tenns and Conditions.

                       (17) Costs and Attorneys' Fees: Except as otherwise provided in the Mutual
                       Agreement to Arbitrate Claims, attached hereto and incorporated herein, the substantially
                       prevailing party will be entitled to collect attorneys' fees from the non-prevailing party
                       for its, his, or her reasonable costs and attorneys' fees in the fmal judgment of any
                       litigation or arbitration arising out of or to enforce the Terms and Conditions of
                       Employment.

                       (18) E11tire Agreement: These Terms and Conditions of Employment (including the
                       attachments) constitute the entire agreement between you and MLA concerning your
                       employment and supersede any prior agreements (written or verbal) that may have
                       existed regarding your employment. These Terms and Conditions of Employment may
                       not be modified unless in writing and signed by both you and the President ofMLA, and
                       shall be governed by the laws of state in which your office is located. Your post-
                       tennination obligations under these Tem1s and Conditions of Employment shall survive
                       the termination of your employment for any reason.




                       MDT&C2007                                                                               6 ofS
                            Case 1:19-cv-03294-TNM Document 1-1 Filed 10/31/19 Page 8 of 8
(Page 29   of   29)




                      Voluntary Agreement

                      l ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT,
                      UNDERSTAND ITS TERMS, THAT ALL UNDERSTANDlNGS AND AGREEMENTS
                      BEWTEEN THE COMPANY AND ME RELATING TO THE SUBJECTS COVERED IN THE
                      AGREEMENT ARE CONTAINED IN IT, AND THAT I HAVE ENTERED INTO THE
                      AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
                      REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAlNED IN THIS
                      AGREEMENT ITSELF.

                      I UNDERSTAND THAT BY SIGNING THIS AGREEMENT J AM GIVING UP MY RIGHT
                      TO A JURY TRIAL.

                      I FURTHER ACKNOWLEDGE THAT I HA VE BEEN GIVEN THE OPPORTUNITY TO
                      DISCUSS THIS AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HA VE
                      AVAILED MYSELF OF THAT OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH
                      MY PRIVATE LEGAL COUNSEL TO THE EXTENT I WI SH TO DO SO.

                      Employee



                      Signature of Employee



                      Print Name of Employee


                      Date_r.?
                            __
                             1
                              ~--,,Z/-0---,~L.--1/_ __
                      Major, Lindsey & Africa, LLC




                ~✓~   Signature of Company Representative


                        ~~
                      Title of Representative


                      Date~


                                                            6016
